I think there was no necessity to conclude the indictment        (455) against the form of the statute, for a law of paramount obligation to the statute was violated by the offense — the common law, founded upon the law of nature, and confirmed by revelation. The opinion I delivered in S. v. Boon, 1 N.C. 199, remains unchanged, to which, and the effect of the act of 1817, as stated in S. v. Tackett, 8 N.C. 216, I beg leave to refer as containing the reasons wherefore in this case there ought to be judgment for the State.